116 F.3d 489
97 CJ C.A.R. 1091
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.LARRY KEITH PFEIL, Defendant-Appellant.
No. 96-5225.
United States Court of Appeals, Tenth Circuit.
June 23, 1997.

Before TACHA, BALDOCK, and LUCERO, Circuit Judges.**


1
ORDER AND JUDGMENT*

BALDOCK

2
Defendant Larry Pfeil pleaded guilty to possession of firearms and ammunition by a felon in violation of 18 U.S.C. §§ 922(g)(1), 921(a)(3), and 924(a)(2).  He was subsequently sentenced to 41 months imprisonment.  We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).  The only issue presented by this direct appeal is whether the district court abused its discretion by failing to consider a concurrent or partially concurrent sentence under § 5G1.3(c) of the Sentencing Guidelines.  Finding that the district court did consider the potential imposition of a concurrent or partially concurrent sentence, we find no abuse of discretion and affirm.


3
It is well settled that a district court "retains discretion in choosing whether to impose a consecutive or concurrent sentence."  United States v. McCarty, 82 F.3d 943, 951 (10th Cir.1996), cert. denied, 117 S.Ct. 257.   However, this discretion is circumscribed by 18 U.S.C. § 3553(a) and U.S.S.G. § 5G1.3.  Id. at 950.   Thus, our review is for an abuse of discretion.  See id. at 951.


4
After examining the record, briefs, Pre-Sentence Report, and all other materials before us, it becomes obvious that the district court was fully aware of his sentencing options under U.S.S.G. § 5G1.3(c) and exercised his discretion in imposing a consecutive sentence upon the defendant.  Accordingly, we find no reversible error.


5
AFFIRMED.



**
 After examining the briefs and appellate record, this panel has determined unanimously to honor the parties' request for a decision on the briefs without oral argument.  See Fed.R.App.P. 34(f);  10th Cir. 34.1.9.  The case is therefore ordered submitted without oral argument


*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.R. 36.3